DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings are objected to under 37 CFR 1.83(a) because they fail to show [Figures 1-3] as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachar et al (US 2014/0353476). 
5. 	As to claim 1, Bachar et al disclose (fig. 2) a single photon detector device (superconducting nanowire single photon detector, SNSPD) for detecting an optical signal (photon) comprising an optical fiber (20, 22) and at least one nanowire (23), the optical fiber (20, 22), (paragraph [0041]) comprising (fig. 5A) a core area (core) and a cladding area (cladding layer), (paragraph [0058]) and being designed to conduct the optical signal (photons) along an optical axis (fiber 20, 22), with respect to the optical axis, (fig. 2) a first area (fiber light entry side) of the optical fiber (20) being an entrance area (fiber 20 light input end) for the optical signal (photon) and a second area (22) of the optical fiber (20 & 22) being a detector area (fiber 22 light receiving side), and the nanowire (23) becoming superconducting (superconducting) at a predetermined temperature (operating temperature) and being designed in the superconducting state (superconducting) to generate an output signal (output signal) as a function of the optical signal (photon), (paragraph [0026]) wherein, in the detector area (fiber 22 light receiving side) of the optical fiber (20, 22), the nanowire (23) extends essentially along the optical axis of the optical fiber (20, 22), (paragraphs [0041]-[0042]).

7. 	As to claim 3, Bachar et al disclose (fig. 2) the single photon detector device (SNSPD) wherein the nanowire (23), (paragraph [0041]) essentially extends within (fig. 5C) the core area (core), on the core area (core), between the core area (core) and the cladding area (cladding), within the cladding area (cladding)  and/or on the cladding area (cladding) of the optical fiber (20, 22), (paragraph [0058]).
8. 	As to claim 4, Bachar et al disclose (fig. 1C, prior art) the single photon detector device (SNSPD) wherein the nanowire (12) comprises two regions which extend essentially parallel (meander with parallel shapes) to one another along the optical axis and that the two regions are connected at the ends thereof by a third region, so that the nanowire is designed essentially U-shaped (meander with U shape), (paragraph [0040]).
9. 	As to claim 5, Bachar et al disclose (fig. 1A, prior art) the single photon detector device (SNSPD) wherein the single photon detector device (SNSPD) comprises a plurality of nanowires (12), (paragraph [0040])
10. 	As to claim 6, Bachar et al disclose (fig. 1A, prior art) the single photon detector device (SNSPD) wherein that the nanowire (12) consists of at least one of the materials from the group of NbN, (paragraphs [0040]-[0042], [0062]-[0063])  
11. 	As to claim 7, Bachar et al disclose (fig. 1A, prior art) the single photon detector device (SNSPD) wherein the nanowire (12) has an essentially rectangular cross section (square cross-section), wherein a thickness (thickness) of the nanowire (12) is between 0.5 (5 nm)  and 100 nm 
12. 	As to claim 8, Bachar et al disclose (fig. 1A, prior art) the single photon detector device (SNSPD) wherein the length (length) of the nanowire (12) is between 200 nm and 200 µm (125 µm), (paragraph [0063]).
13. 	As to claim 9, Bachar et al disclose (fig. 5A) the single photon detector device (SNSPD) wherein the optical fiber (53) in the entrance area (50) has an essentially circular cross section (circular), (paragraph [0002]), the diameter (diameter) of which is between 75nm and 200 µm (10.4µm), wherein in the entrance area (50) of the optical fiber (53), the core area (core) of the optical fiber (53) also has an essentially circular cross section (circular), the diameter (diameter) of which is between 2 and 20 um and the core area (core) is essentially concentrically surrounded by the cladding area (cladding), (paragraph [0058]).
14. 	As to claim 10, Bachar et al disclose (fig. 5B) the single photon detector device (SNSPD) wherein the optical fiber (50) is a drawn optical fiber (53), (paragraph [0058]).
15. 	As to claim 11, Bachar et al disclose (fig. 2) a method of manufacturing a single photon detector device (SNSPD), comprising the steps of: providing an optical fiber (22), the optical fiber (22), (paragraph [0041]), comprising (fig. 5A) a core area (core) and a cladding area (cladding), (paragraph [0058]) and being designed to conduct an optical signal (photon) along an optical axis (optical axis of fiber 22), with reference to the optical axis (optical axis of fiber 22), a first area (20) of the optical fiber (22) being an entrance area (20) for the optical signal (photon) and a second area of the optical fiber (22) being a detector area (SNSPD), forming a nanowire (23) directly on the optical fiber (22), the nanowire (23) being superconducting (superconducting) at a suitably low temperature (temperature) and being designed in the 
16. 	As to claim 12, Bachar et al disclose (fig. 5C ) the method wherein the method additionally comprises the following step: removing (clear) the cladding area (cladding) of the optical fiber (50) in the detector area (nanowire), (paragraph [0061]).
Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DON J WILLIAMS/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878